ORDER

PER CURIAM:
AND NOW, this 4th day of May, 1999, Meridith Patricia Solvibile having been suspended from the practice of law in *597the State of New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated September 23, 1998; the said Meridith Patricia Solvibile having been directed on February 24, 1999, to inform this Court of any claim she has that the imposition of discipline in this Commonwealth pursuant to Rule 216(a) and (c)(4), Pa.R.D.E., would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Meridith Patricia Solvibile is suspended from the practice of law in this Commonwealth for a period of one year, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.